Citation Nr: 9918552	
Decision Date: 07/07/99    Archive Date: 07/15/99

DOCKET NO.  92-07 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas



THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected nicotine addiction.

2.  Entitlement to service connection for a heart disorder, 
claimed as secondary to service-connected nicotine addiction.

3.  Entitlement to service connection for an innocently 
acquired psychiatric disorder, to include post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for headaches.

7.  Entitlement to service connection for a disability 
manifested by dizziness.

8.  Entitlement to service connection for a gastrointestinal 
disorder.

9.  Entitlement to service connection for a claimed 
disability manifested by nasal polyps.

10.  The propriety of the initial rating assigned for the 
service-connected nicotine addiction, currently evaluated as 
noncompensable.

11.  The propriety of the initial rating assigned for the 
service-connected bronchitis, currently evaluated as 
noncompensable.

12.  The propriety of the initial rating assigned for the 
service-connected sinusitis and rhinitis, currently evaluated 
as noncompensable.

13.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disability.  



REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney



WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife





ATTORNEY FOR THE BOARD

Scott Craven



INTRODUCTION

The veteran had active military service from March 1961 to 
August 1964.  

The Board of Veterans' Appeals (Board) originally received 
this case on appeal from an August 1991 decision of the RO.  

In October 1992 and November 1994, the Board remanded the 
case to the RO for further development.  

The veteran claims that he is entitled to service connection 
for Meniere's disease.  However, this issue has not been 
properly developed for appellate review and is referred to 
the RO for appropriate action.  

(The issues of service connection for hypertension, heart 
disorder, hearing loss, tinnitus, headaches and dizziness; 
the propriety of the initial rating assigned for service-
connected nicotine addiction, sinusitis and rhinitis, and 
entitlement to TDIU due to service-connected disability are 
the subjects of the Remand portion of this document.)  



FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.  

2.  No competent evidence has been presented to show that the 
veteran currently is suffering from an innocently acquired 
psychiatric disability, to include PTSD, due to disease or 
injury which was incurred in or aggravated by service.  

3.  The veteran is not shown to be currently diagnosed with a 
disability manifested by nasal polyps due to service.  

4.  No competent evidence has been presented to show that the 
veteran currently is suffering from a gastrointestinal 
disability due to disease or injury which was incurred in or 
aggravated by service.  

5.  The veteran's service-connected bronchitis is shown to be 
manifested by good inspiratory and expiratory movement of the 
chest, clear auscultation of the lungs and normal pulmonary 
function testing.  



CONCLUSIONS OF LAW

1.  A well-grounded claim of service connection for an 
innocently acquired psychiatric disability, to include PTSD, 
has not been presented.  38 U.S.C.A. §§  1110, 1131, 5107, 
7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304 
(1998).  

2.  The veteran does not have a disability manifested by 
nasal polyps due to disease or injury which was incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107, 
7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.102, 3.303 
(1998).  

3.  A well-grounded claim of service connection for a 
gastrointestinal disorder has not been presented.  
38 U.S.C.A. §§  1110, 1131, 5107, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.303 (1998).  

4.  The criteria for the assignment of a compensable rating 
for the service-connected bronchitis have not been met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 4.1, 4.7, 4.10, 4.97 including Diagnostic Code 6600 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual History

A careful review of the service medical records shows that, 
in January 1961, the veteran's entrance examination reported 
that his nose, abdomen, viscera and nervous system were 
clinically normal.  In March 1961, the veteran was reported 
to have had a frontal headache for two days.  He was reported 
to have inflamed nasal mucous membranes and was diagnosed 
with frontal sinusitis.  A radiology report was reported to 
reveal a polypoid lesion in the superolateral angle of the 
right maxillary sinus and a much larger polypoid lesion in 
one of the posterior maxillary sinuses.  In March 1962, he 
was reported to have a severe sinus headache.  In August 
1962, the veteran was reported to have stomach pain.  On 
discharge examination in July 1964, his nose, sinuses, 
abdomen, viscera and nervous system were reported to be 
clinically normal.  

In August 1985, private medical records from St. Vincent 
Infirmary reported that the veteran's abdomen demonstrated no 
hepatosplenomegaly, masses, tenderness or bruits.  On an 
Admission Nursing Assessment, the veteran was reported to 
have no nausea, emesis or diarrhea.  He was reported to have 
constipation and bowel sounds.  Abdominal distention was 
reported to be absent.  He was reported to be cooperative 
emotionally and was not noted to have been depressed.  

In June 1992, a private medical record from Southwest 
Hospital reported that the veteran complained of an acute 
onset of diffuse anterior chest pain that radiated into both 
shoulders.  The veteran was diagnosed with non-cardiac chest 
pain, probably epigastric in nature responding to Zantac.  

On VA examination in June 1993, the veteran reported that he 
would frequently vomit when he ate.  He reported that he was 
occasionally constipated and occasionally had diarrhea.  The 
veteran was diagnosed with minimal gastroesophageal reflux.

During a hearing at the RO in February 1995, the veteran 
reported that he had been told in service that he had a 
nervous stomach and had been given medication for the 
disorder.  He reported that he would vomit every time he ate 
something and that he had stomach pain.  

In May 1995, Gilbert C. Evans, M.D., reported that, according 
to the veteran's medical records from service and VA, the 
veteran had two polyps in his sinus area that had been 
identified by x-ray studies in March 1961.  Dr. Evans 
reported that the causal relationship between the polyps and 
the veteran's current complaints was well established by 
medical science and was common knowledge among most patients.  

On VA examination in June 1995, the veteran reported that he 
had abdominal cramping and heartburn for 15 years or more.  
He reported that he had vomited blood in the past, although 
the examiner noted that there was no other record of that.  
An abdominal examination was reported to reveal no masses or 
tenderness, and the veteran was diagnosed, in part, with 
irritable bowel syndrome and gastroesophageal reflux.  

On a June 1995 radiology report, the impression was that of 
gastroesophageal reflux and otherwise normal study.

In June 1996, Gilbert C. Evans, M.D., reported that the 
veteran had nasal polyps and that it was a reasonable medical 
certainty that they were the cause of his chronic headaches.

On VA examination in August 1996, the veteran was reported to 
have complaints of obstruction in both naris which alternated 
when supine.  He was reported to have been treated with 
Beconase with little effect.  He was reported to have an 
unspecified heart disorder which had been evaluated in the 
past and for which anti-cholesterol medication had been 
prescribed.  He was reported to have had a history for 
hypertension.  A nasal examination was reported to reveal 
edematous inferior turbinates without evidence of gross pus 
or polyposis, bilaterally.  There was reported to be no 
evident lesion or history of severe epistaxis.  The veteran 
was assessed with refractory sinus symptoms with significant 
nasal and postnasal drip.

During a hearing at the RO in May 1997, the veteran testified 
that he did not have any medical disorders when he entered 
service.  He reported that he had worked in supply in service 
and had been responsible for delivering air craft parts to a 
maintenance shop.  He reported that he had been told by a 
doctor in service that he had a nervous stomach.  He 
indicated that he had problems eating and would vomit blood.  
He reported that he currently had stomach pain and diarrhea.  

During a hearing at the RO in October 1997, the veteran 
reported that he had gastrointestinal problems in service 
including the vomiting of blood.  He indicated that his 
gastrointestinal symptoms had continued over the years since 
leaving service.  He reported that he had been diagnosed with 
gastric reflux in the early 1980's.  

On VA examination in October 1997, the veteran was reported 
to have postprandial bloating and occasional episodes of 
vomiting.  The veteran reported that he had occasionally 
noticed blood in his vomit, but had never been transfused for 
gastrointestinal bleeding.  He was reported not to complain 
of diarrhea, although he did have a lot of heartburn and gas.  
The veteran's heart tones were reported to be normal with no 
evidence of enlargement of the heart.  His blood pressure was 
reported to measure 138/80 and his lungs were reported to be 
clear to auscultation and percussion.  His abdomen was 
reported to be soft and nontender and there was no 
organomegaly.  The veteran was diagnosed, in part, with 
hiatal hernia with reflux.  

On an October 1997 VA radiological report, the impression was 
that of small sliding type of hiatal hernia with minimal 
reflux and possible changes of duodenitis.  

Received in March 1998 was a private medical report from Paul 
E. Farris, M.D., who reported that the veteran had severe 
gastroesophageal symptoms, hypertension and a poorly 
categorized headache syndrome.  Dr. Farris indicated that 
recent examinations by two ENT physicians had revealed the 
absence of polyps.

In April 1998, a VA outpatient treatment record reported that 
the veteran had severe depression.  The veteran reported that 
he had had depression since 1991 when he was initially denied 
for multiple disabilities by the RO.

In April 1998, Gilbert C. Evans, M.D., reported that the 
veteran's medical records showed that he had been treated, in 
part, for stomach problems while in service.  Dr. Evans added 
that the veteran had been reported to have a polyp in his 
right maxillary sinus while in service, but that x-ray 
studies had revealed a mucosal thickening instead of a polyp.  
This was reported to have been confirmed at the VA.  Dr. 
Evans reported that the veteran had developed PTSD as a 
consequence of his dealings with the RO and that his life had 
been incapacitated occupationally, socially and domestically 
to a degree that he had lost the capacity to enjoy life.  

During a hearing at the RO in August 1998, the veteran 
reported that he had become depressed from his symptoms from 
various disabilities, including his shortness of breath, 
nasal drainage and headaches.  

On VA examination in October 1998, the veteran reported that 
he would get short of breath after walking for two blocks.  
He reported having a chronic cough productive of yellow to 
brown sputum.  The veteran was reported to complain of 
intermittent chest pain that sound non-cardiac in nature.

An examination revealed that the veteran had good inspiratory 
and expiratory movement to the chest and that his lungs were 
clear to auscultation and resonant to percussion.  The 
veteran was diagnosed, in part, with chronic bronchitis.  The 
examiner reported that the veteran had been a smoker for 45 
years and that it was well established that chronic 
bronchitis could be related to smoking.

On an October 1998 VA Pulmonary Function Report, FVC was 
reported to measure 97 percent of the predicted, FEV-1 was 
104 percent of the predicted and FEV-1/FVC was 107 percent of 
the predicted.  The interpretation was that the spirometry 
was within normal limits.

On an October 1998 VA mental examination, the veteran 
reported that he smoked one to one and a half packs of 
cigarettes per day.  He reported that he began smoking when 
he entered service in 1962.  He was reported to have 
attempted to quit several times but had not been successful.  
He was reported to have been given medication in 1998 to help 
quit smoking, but that this had not been very effective.  He 
reported that he and his wife did not get along well and that 
one of her complaints was that he smoked too much.  The 
veteran was reported to be casually groomed and cooperative.  
His predominant moods were reported to be ones of depression 
with some anger as well.  His thought processes were reported 
to be logical, there was no gross impairment in memory 
observed and there was no report of hallucinations or 
delusions.  He reported that he had had occasional suicidal 
ideation with no intent and he denied homicidal ideation.  
The veteran was reported not to be in need of psychiatric 
hospitalization and was diagnosed with nicotine dependence 
with a Global Assessment of Functioning (GAF) score of 53.

On a VA outpatient treatment record in January 1999, the 
veteran reported that he had been depressed for four to five 
years without recovery.  He reported that he had been 
disabled since 1985 and that he had had severe marital 
problems.  He reported that he had auditory hallucinations 
and paranoid ideation for the past three to four years and 
that it had recently worsened.  He believed that the RO was 
discriminating against him because he was black and that 
everyone was against him.  He denied suicidal or homicidal 
ideation.  He was reported to have a long history of 
depression and psychotic symptomatology with severe social 
and marital problems because of illness.  The veteran was 
diagnosed on Axis I with chronic major depressive disorder 
with incongruent mood and psychotic features, on Axis III 
with migraines, Meniere's disease, hypertension, sinusitis, 
chronic back pain and hypercholesteremia and on Axis V with a 
GAF score of 50.  


II.  Analysis

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred or aggravated 
during active duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.303 (1998).  That an injury or disease 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (1998).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).  

The threshold question to be answered is whether the veteran 
has presented a well-grounded (i.e., plausible) claim.  If he 
has not, the claim must fail and there is no further duty to 
assist in the development of the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1998); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  

In order to show that a claim for service connection is well 
grounded, there must be competent evidence of (1) a current 
disability; (2) incurrence or aggravation of a disease or 
injury in service; and (3) a nexus between the in-service 
injury or disease and the current disability.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Although the claim need not 
be conclusive, it must be accompanied by evidence, not just 
allegations, in order to be considered well grounded.  Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992).  

In a claim of service connection, this generally means that 
evidence must be presented which in some fashion links a 
current disability to a period of military service or to an 
already service-connected disability.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.303, 3.310 (1998); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Montgomery v. Brown, 
4 Vet. App. 343 (1993).  The evidence submitted in support of 
the claim is presumed to be true for purposes of determining 
whether the claim is well grounded.  King v. Brown, 5 Vet. 
App. 19, 21 (1993).  


A.  Service Connection for an Innocently Acquired Psychiatric 
Disorder, to Include PTSD

Service connection for PTSD requires medical evidence which 
establishes a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred and a link established by medical evidence 
between current symptomatology and the claimed inservice 
stressor.  If the claimed stressor is related to combat, 
service department evidence that the veteran engaged in 
combat or combat citations (e.g. Purple Heart, Combat 
Infantryman Badge) will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1998).  

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court of 
Appeals for Veterans Claims (Court) held that a well-grounded 
claim of service connection for PTSD requires (1) medical 
evidence of a current disability; (2) lay or other evidence 
of an in-service stressor; and (3) medical evidence of a 
nexus between claimed in-service stressor and PTSD.  

The veteran contends that he currently has an acquired 
psychiatric disability, including depression and PTSD, due to 
service and his other disabilities.  

The service medical records show that, on entrance 
examination, in January 1961, and on discharge examination, 
in July 1964, the veteran was reported to be psychiatrically 
normal.  There was no report of complaint, treatment or 
diagnosis of a psychiatric disability.  

In August 1985, private medical records from St. Vincent 
Infirmary reported the veteran to be emotionally cooperative 
and not to be depressed.  

On a VA mental examination in October 1998, the veteran was 
reported to have predominant moods of depression and anger.  
He was reported to have smoked one to one and a half packs of 
cigarettes per day since 1962 and was diagnosed with nicotine 
dependence.  He was reported not to require psychiatric 
hospitalization.  

In January 1999, a VA outpatient treatment record revealed 
that the veteran reported that he had been depressed for four 
or five years without recovery.  He reported that he had been 
disabled since 1985 and that he had had severe marital 
problems.  He reported that he believed that the RO had been 
discriminating against him and that everyone was against him.  
The veteran was diagnosed, in part, with chronic major 
depressive disorder with incongruent mood and psychotic 
features.  

The Board is cognizant of the veteran's contentions regarding 
a psychiatric disability.  However, in regard to the 
veteran's claim of service connection for PTSD, there is no 
competent evidence presenting a clear diagnosis of PTSD and 
the veteran has presented no lay or other evidence of an in-
service stressor or medical evidence of a nexus between a 
claimed in-service stressor and PTSD.  See Cohen, supra; 
Caluza, supra.  

To illustrate, in April 1998, Gilbert C. Evans, M.D., 
reported that the veteran had developed PTSD as a consequence 
of his dealings with the RO and that his life had been 
incapacitated occupationally, socially and domestically to a 
degree that he had lost the capacity to enjoy life.  The 
Board finds that Dr. Evans has not specifically reported a 
clear diagnosis of PTSD.  The veteran made no allegations 
relating to in-service stressors.  Thus, because a clear 
diagnosis of PTSD, lay or other evidence of an in-service 
stressor and medical evidence of a nexus between a claimed 
in-service stressor and PTSD has not been presented by the 
veteran, a well-grounded claim of service connection for PTSD 
has not been submitted.  Cohen, supra; Caluza, supra.  

In addition, although the veteran has a current diagnosis of 
depression, there is no objective evidence of a nexus between 
an in-service injury or disease and the current disability.  
In fact, in April 1998, the veteran reported that he had had 
depression since only 1991, which is when he had initially 
been denied for multiple disabilities by the RO.  Also, in 
January 1999, a VA outpatient treatment record revealed that 
the veteran reported that he had been depressed for only four 
or five years without recovery.  He also reported that he had 
been disabled since only 1985 and that he had had severe 
marital problems.   

There is no medical evidence demonstrating that the veteran 
has psychiatric disability which was caused or aggravated by 
a service-connected disability, as alleged by the veteran.  
See 38 C.F.R. § 3.310 (1998).  Lay assertions concerning 
questions of medical diagnosis or causation cannot constitute 
competent evidence sufficient to render a claim well 
grounded.  Grottveit, 5 Vet. App. 91 (1992); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Absent competent evidence 
of linkage to a service-connected disability or other disease 
or injury in service, the claim of service connection for 
psychiatric disorder, to include PTSD, must be denied as not 
well grounded.  Caluza, supra; Cohen, supra.  

In claims that are not well grounded, VA does not have a 
statutory duty to assist the veteran in developing facts 
pertinent to his claim.  VA, however, may be obligated under 
38 U.S.C.A. § 5103(a) (West 1991 & Supp. 1998) to advise a 
veteran of evidence needed to complete his application.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of VA has advised the 
veteran of the evidence necessary to be submitted with a VA 
benefits claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

The Board finds that a remand is not required in this case.  
The veteran has not put VA on notice that competent evidence 
exists that supports his claim that he currently has a 
psychiatric disorder, to include PTSD, due to service.  

Consequently, the RO has met its burden under 38 U.S.C.A. 
§ 5103(a) (West 1991 & Supp. 1999) by informing the veteran 
of the evidence necessary to complete his application for 
benefits.  By this decision, the Board is informing the 
veteran of the evidence necessary to make his claim well 
grounded.  


B.  Service Connection for Gastrointestinal Disorder

The veteran contends, in essence, that he is entitled to 
service connection for a gastrointestinal disorder.

The veteran has not presented competent evidence 
demonstrating a nexus between a current gastrointestinal 
disorder and disease or injury incurred in or aggravated by 
service.  The veteran was diagnosed with irritable bowel 
syndrome and gastroesophageal reflux on VA examination in 
June 1995 and with hiatal hernia with reflux on VA 
examination in October 1997.  In March 1998, Paul E. Farris, 
M.D., reported that the veteran had severe gastroesophageal 
symptoms.  During his hearing in May 1997, the veteran 
indicated that he had been told by a doctor in service that 
he had a nervous stomach.  The service medical records do 
show that, in August 1962, the veteran was reported to have 
stomach pain.  However, on discharge examination in July 
1964, his abdomen and viscera were reported to be clinically 
normal.  In August 1985, the veteran's abdomen was reported 
to demonstrate no hepatosplenomegaly, masses, tenderness or 
bruits.  He was also reported to be constipated, but to have 
no nausea or diarrhea.

Thus, although the veteran has a current diagnosis of a 
gastrointestinal disorder and was reported to have had 
stomach pain in service, there is no competent evidence 
demonstrating a nexus between any current gastrointestinal 
disability and disease or injury in service.  There is also 
no showing of a continuity of gastrointestinal symptomatology 
following the veteran's discharge from service.  See 38 
C.F.R. § 3.303(b) (1998).  

Lay assertions concerning questions of medical diagnosis or 
causation cannot constitute competent evidence sufficient to 
render a claim well grounded.  Grottveit, 5 Vet. App. 91 
(1992); Espiritu, 2 Vet. App. 492 (1992).  Consequently, 
absent competent evidence of a linkage to disease or injury 
incurred in or aggravated by service, the claim of service 
connection for a gastrointestinal disorder must be denied as 
not well grounded.  Caluza, supra.  

The Board notes that a remand, pursuant to 38 U.S.C.A. § 
5103(a) (West 1991 & Supp. 1998) (If the veteran's 
application for benefits is incomplete, the VA shall notify 
the veteran of the evidence necessary to complete the 
application), is not necessary.  Robinette v. Brown, 8 Vet. 
App. 69, 80 (1995).  The veteran has not put the VA on notice 
that competent evidence exists that supports his claim.  

In a claim that is not well grounded, VA does not have a 
statutory duty to assist the veteran in developing facts 
pertinent to his claim.  VA, however, may be obligated under 
38 U.S.C.A. § 5103(a) (West 1991 & Supp. 1998) to advise a 
veteran of evidence needed to complete his application.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of VA has advised the 
veteran of the evidence necessary to be submitted with a VA 
benefits claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

The Board finds that a remand is not required in this case.  
The veteran has not put VA on notice that competent evidence 
exists that supports his claim that he currently has a 
gastrointestinal disorder due to disease or injury incurred 
in or aggravated by service.  

Consequently, the RO has met its burden under 38 U.S.C.A. 
§ 5103(a) (West 1991 & Supp. 1998) by informing the veteran 
of the evidence necessary to complete his application for 
benefits.  By this decision, the Board is informing the 
veteran of the evidence necessary to make his claim well 
grounded.  




C.  Service Connection for Disability Manifested by Nasal 
Polyps

Initially, the Board finds that the veteran's claim of 
service connection for disability manifested by nasal polyps 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1998).  That is, we find that he has 
presented a claim which is not inherently implausible.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

Furthermore, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed.  The record is devoid of any indication that there 
are other records available which might pertain to the nasal 
polyps issue on appeal.  No further assistance to the veteran 
is required to comply with the duty to assist him, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  

The establishment of a plausible claim does not dispose of 
the issue in this case.  The Board now must review the claim 
on its merits and account for the evidence which it finds to 
be persuasive and unpersuasive and provide reasoned analysis 
for rejecting evidence submitted by or on behalf of the 
claimant.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 1999).  

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred or aggravated 
during active duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.303 (1998).  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury or disease.  
If there is no showing of a resulting chronic condition 
during service, a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (1998).  

The service medical records show that, in March 1961, a 
radiology report revealed the presence of a polypoid lesion 
in the superolateral angle of the right maxillary sinus and a 
much larger polypoid lesion in one of the posterior maxillary 
sinuses.  

In June 1996, Gilbert C. Evans, M.D., reported that the 
veteran had nasal polyps and that it was a reasonable medical 
certainty that they were the cause of his chronic headaches.  

However, on VA examination in November 1996, a nasal 
examination was reported to reveal edematous inferior 
turbinates without evidence of gross pus or polyposis, 
bilaterally.  There was also reported to be no evident lesion 
or history of severe epistaxis.  The veteran was diagnosed 
with refractory sinus symptoms with significant nasal and 
postnasal drip.  

In addition, in March 1998, Paul E. Farris, M.D., reported 
that recent examinations by two ENT physicians had revealed 
the absence of polyps.  Also, in April 1998, Dr. Evans 
acknowledged that the veteran had been reported to have had a 
polyp in his right maxillary sinus while in service, but that 
current x-ray studies had revealed only mucosal thickening 
and not a polyp.  

Thus, based on the evidence of record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of service connection for a disability manifested by 
nasal polyps.  The medical evidence, when considered in its 
entirety, does not serve to establish that he currently has a 
disability manifested by nasal polyps due to disease or 
injury incurred in or aggravated by service.  See 38 C.F.R. 
§ 3.303 (1998).  There has also been no continuity of 
symptomatology as demonstrated by the most recent medical 
evidence demonstrating an absence of nasal polyps.  See 38 
C.F.R. § 3.303(b) (1998).  The veteran, as a lay person, is 
not qualified to proffer an opinion as to questions of 
medical diagnosis as presented in this case.  Espiritu, 
2 Vet. App. 492, 494-95 (1992).  

The Board has also considered the doctrine of giving the 
benefit of the doubt to the veteran under 38 U.S.C.A. § 5107 
(West 1991 & Supp. 1999) and 38 C.F.R. § 3.102 (1998) but 
does not find the evidence to be of such approximate balance 
as to warrant its application.  Accordingly, the Board 
concludes that the claim of service connection for disability 
manifested by nasal polyps must be denied.  


D.  The Propriety of the Initial Rating Assigned for Service-
Connected Bronchitis

The Board finds the veteran's claim for increased 
compensation benefits for service-connected bronchitis is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999).  The Court has held that, when a 
veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1998).

The regulations require that, in evaluating a given 
disability, that disability must be viewed in relation to its 
whole recorded history.  38 C.F.R. §§ 4.1, 4.2 (1998).

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities and the 
effect of pain on the functional abilities.  38 C.F.R. 
§§ 4.10 (1998).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

Under 38 C.F.R. § 4.97 including Diagnostic Code 6600 (1998), 
for chronic bronchitis, a 100 percent rating is warranted for 
FEV-1 less than 40 percent of predicted value, or the ratio 
of Forced Expiratory Volume in one second to Forced Vital 
Capacity (FEV-1/FVC) less than 40 percent, or Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) less than 40 percent predicted, or maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption 
(with cardiac or respiratory limitation), or cor pulmonale 
(right heart failure), or right ventricular hypertrophy, or 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), or episode(s) of acute respiratory failure, 
or requires outpatient oxygen therapy; a 60 percent rating is 
warranted for FEV-1 of 40 to 55 percent predicted, or FEV- 
1/FVC of 40 to 55 percent, or DLCO (SB) of 40 to 55 percent 
predicted, or maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit); a 30 percent rating 
is warranted for FEV-1 of 56 to 70 percent predicted, or FEV- 
1/FVC of 56 to 70 percent, or DLCO (SB) of 56 to 65 percent 
predicted; a 10 percent rating is warranted for FEV-1 of 71 
to 80 percent predicted, or FEV-1/FVC of 71 to 80 percent, or 
DLCO (SB) of 66 to 80 percent predicted.  

The veteran contends that he is entitled to a compensable 
rating for service-connected bronchitis.  

On VA examination in October 1998, the veteran reported that 
he became short of breath after walking two blocks.  He was 
reported to have a chronic cough productive of yellow to 
brown sputum, although he did not have hemoptysis.  The 
veteran was reported to have good inspiratory and expiratory 
movement of the chest and his lungs were clear to 
auscultation and resonant to percussion.  The veteran was 
diagnosed, in part, with chronic bronchitis.  

On an October 1998 VA Pulmonary Function Report, FVC was 
reported to measure 97 percent of the predicted, FEV-1 was 
104 percent of the predicted and FEV-1/FVC was 107 percent of 
the predicted.  The interpretation was that spirometry was 
within normal limits.  

The Board acknowledges the veteran's complaints of shortness 
of breath and chronic cough.  However, based on the pulmonary 
test, the veteran is not entitled to a compensable rating 
pursuant to 38 C.F.R. § 4.97 including Diagnostic Code 6600 
(1998).  

The Board has considered whether the veteran was entitled to 
"staged" ratings for his service-connected bronchitis as 
prescribed by the Court in Fenderson v. West, 12 Vet. 
App. 119 (1999).  However, at no time since the veteran's 
claim for bronchitis was filed has the service-connected 
bronchitis been demonstrated to have been more disabling than 
as currently rated.  

In evaluating the veteran's claim, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  



ORDER

Service connection for an innocently acquired psychiatric 
disorder, to include PTSD, is denied, as a well-grounded 
claim has not been submitted.  

Service connection for a gastrointestinal disorder is denied, 
as a well-grounded claim has not been submitted.  

Service connection for a disability manifested by nasal 
polyps is denied.  

An increased (compensable) rating for the service-connected 
bronchitis is denied.  



REMAND

The veteran contends, in essence, that he is entitled to 
service connection for hypertension and a heart disorder, 
claimed as secondary to service-connected nicotine addiction, 
hearing loss, tinnitus, headaches and disability manifested 
by dizziness.  He also maintains that his service-connected 
nicotine addiction is severe enough to warrant a compensable 
evaluation.  In addition, he claims that his service-
connected disabilities preclude him from substantially 
gainful employment and that he should therefore be found to 
be totally disabled based on individual unemployability.  

As noted hereinabove, the Board remanded the case to the RO 
in October 1992 and November 1994.  In October 1992, the 
Board remanded the case to determine the nature and likely 
etiology of the veteran's claimed headaches and dizziness.  

On VA examination in June 1993, the examiner reported that he 
had reviewed the veteran's claims file and that, according to 
his history and his records, the veteran had begun having 
headaches in March 1961.  The veteran indicated that he had 
had no particular head injury, infection or stressful 
situation to cause the headaches to begin.  The veteran was 
diagnosed with tension headaches and migraine headaches.  The 
examiner did not provide a clear determination as to whether 
the veteran's current diagnosis was etiologically related to 
his documented headaches in service, which was requested by 
the Board on remand.  An etiological determination was also 
not provided in regard to the veteran's complaints of 
dizziness, which had also been requested by the Board on 
remand.  

In addition, on a VA neurological examination in November 
1997, the veteran's claims file was reported not to be 
available for review.  The veteran was reported to have had 
an onset of headaches in 1961 and to have headaches daily.  
The headaches were reported to be band-like in distribution, 
spreading around his forehead to the back of the head.  They 
were reported to involve a pressure-like sensation and were 
not associated with nausea, vomiting, photophobia, 
phonophobia or definite neurological symptoms.  He was also 
reported to also have vertigo, which the veteran reported he 
had had since 1964.  The vertigo was reported to have been 
associated with tinnitus of the left ear and a documented 
sensorineural hearing loss of on the left side.  The veteran 
was diagnosed with chronic tension-type headaches and 
Meniere's disease.  The examiner reported that chronic 
rhinitis and sinusitis could be a significant contributing 
factor to the veteran's headaches.  

It is unclear, based on the June 1993 and November 1997 VA 
examinations, whether the veteran's headaches are merely a 
symptom of his service-connected sinusitis and rhinitis or a 
separate disability that is service connected.  

In addition, in November 1994, the Board remanded the case to 
the RO to determine the etiology of the veteran's hearing 
loss.  On VA examination in June 1995, the veteran was 
diagnosed with hearing impairment.  However, the examiner did 
not directly address the question of etiology as requested by 
the Board.  

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held 
that a remand by the Board confers on the veteran, as a 
matter of law, the right to compliance with the remand 
orders.  The Court also held that where the remand orders of 
the Board are not complied with, the Board itself errs in 
failing to insure compliance.  Similarly, in Smith v. Brown, 
5 Vet. App. 335 (1993), the Court found that the VA's failure 
to obtain the requested medical opinion constituted a failure 
in its duty to assist the veteran in the development of the 
claim.  Therefore, further development is necessary prior to 
appellate review of the issues of entitlement to service 
connection for headaches, hearing loss, tinnitus and 
disability manifested by dizziness.

The veteran's service-connected nicotine addiction is 
currently rated under 38 C.F.R. § 4.130 including Diagnostic 
Code 9327 (1998).  On the most recent VA psychiatric 
examination in October 1998, the examiner reported that the 
veteran's claims file was not available for review at the 
time of examination.  The veteran was reported to have been 
given medication in 1998 to help quit smoking, but that this 
had not been very effective.  He reported that he and his 
wife did not get along well and that one of her complaints 
was that he smoked too much.  The veteran was reported to be 
casually groomed and cooperative.  His predominant moods were 
reported to be ones of depression with some anger as well.  
His thought processes were reported to be logical, there was 
no gross impairment in memory observed and there was no 
report of hallucinations or delusions.  He reported that he 
had had occasional suicidal ideation with no intent and he 
denied homicidal ideation.  The veteran was reported not to 
be in need of psychiatric hospitalization and was diagnosed 
with nicotine dependence with a Global Assessment of 
Functioning (GAF) score of 53.  

In January 1999, a VA outpatient treatment record diagnosed 
the veteran, in part, with chronic major depressive disorder 
with incongruent mood and psychotic features.

The veteran's claim of entitlement to a higher rating for 
service-connected nicotine addiction is well grounded in that 
it is not inherently implausible.  38 U.S.C.A. § 5107(a) 
(West 1991).  VA therefore has a duty to assist him in 
developing the facts pertinent to his claim.  See 38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. § 3.159 (1997); Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992); Littke v. Derwinski, 
1 Vet. App. 90 (1990).  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  This 
is to ensure that the evaluation of a disability is a fully 
informed one.  Because the claims file was not available on 
the most recent VA psychiatric examination and it is unclear 
whether the veteran's occupational and social impairment is 
attributed solely to service-connected nicotine addiction, 
the veteran is entitled to another examination prior to 
further appellate review.

On VA examination in October 1998, the veteran was diagnosed, 
in part, with hypertensive vascular disease.  The examiner 
reported that the veteran's hypertension was not due to his 
smoking.

However, during his hearing at the RO in August 1998, the 
veteran reported that he had been told by Dr. Daniel Watson 
that his high blood pressure was a component of his long term 
use of and dependency upon nicotine containing products.  
Such a medical report pertaining to Dr. Watson is not 
currently of record.

When the VA is put on notice that records exist that would 
help the veteran complete his application for service 
connection, the VA is obligated to obtain those records.  
Robinette v. Brown, 8 Vet. App. 69 (1995); 38 U.S.C.A. 
§ 5103(a) (West 1991 & Supp. 1997).  The Court has held that 
the Board is on notice when relevant evidence may exist or 
could be obtained, which would make the veteran's claim 
plausible.  Robinette v. Brown, 8 Vet.App. 69, 80 (1995).  
The Board has an obligation to assist the veteran to 
understand what evidence is needed to complete his 
application for benefits.  Id.

Also, the United States Court of Appeals for Veterans Claims 
(Court) has held that all matters that are inextricably 
intertwined must be adjudicated by the RO, prior to any 
appellate consideration by the Board on the merits of a 
claim, and that the duty to assist includes development of 
such inextricably intertwined issues.  See Harris v. 
Derwinski, 1 Vet.App. 180, 183 (1991); Payne v. Derwinski, 1 
Vet.App. 85 (1990).  Thus, development of the issues of 
service connection for hypertension and heart disorder, 
claimed as secondary to service-connected nicotine addiction, 
is required prior to appellate consideration of the propriety 
of the initial rating assigned for service-connected nicotine 
addiction.

In addition, the rating schedule criteria for evaluating 
respiratory disabilities changed on October 7, 1996.  When 
the regulations concerning entitlement to a higher rating are 
changed during the course of an appeal, the veteran is 
entitled to the resolution of his appeal under the criteria 
which are most favorable to his claim.  Karnas v. Derwinski, 
1 Vet.App. 308 (1991).  The RO has not considered the 
veteran's claim regarding the propriety of the initial rating 
for service-connected sinusitis and rhinitis, which was filed 
prior to the rating criteria change, under both the old and 
new criteria.  Thus, in order to prevent any prejudice to the 
veteran, this claim must be considered by the RO under the 
provisions of the old criteria pursuant to 38 C.F.R. § 4.97 
including Diagnostic Codes 6501, 6514 (1996) and any other 
applicable regulations, in addition to the revised criteria 
under 38 C.F.R. § 4.97 including Diagnostic Codes 6514, 6523 
(1998), prior to appellate review.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

On the VA examinations of record, there have been no opinions 
offered as to the effect that the veteran's service-connected 
disabilities have on his ability to work.  Such an opinion is 
required before the Board can decide the issue of a total 
compensation rating based on individual unemployability.  
Friscia v. Brown, 7 Vet. App. 294 (1995).  The Court has also 
held that a claim for a total compensation rating based on 
individual unemployability, which is predicated on a 
particular service-connected condition, is inextricably 
intertwined with a rating increase claim regarding the same 
condition.  See Holland v. Brown, 6 Vet. App. 443, 446 
(1994).  Thus, it would be inappropriate for the Board to 
proceed with adjudication of the TDIU claim without first 
determining whether the initial ratings assigned for service-
connected disabilities are warranted.  

Thus, further development is necessary prior to appellate 
review.  Accordingly, the case is REMANDED to the RO for the 
following actions: 


1.  The RO should take appropriate steps 
in order to contact the veteran and to 
obtain the names and addresses of all 
health care providers who have treated 
him for headaches, dizziness, 
hypertension, hearing loss and tinnitus 
since his discharge from service and for 
his service-connected sinusitis and 
rhinitis since August 1996.  The veteran 
should also be asked to submit, in 
particular, the statement by Dr. Watson 
pertaining to his claim of service 
connection for hypertension.  Thereafter, 
the RO should obtain legible copies of 
all records from any identified treatment 
source not currently of record.  Once 
obtained, all records must be associated 
with the claims folder. 

2.  The RO should schedule the veteran 
for VA ear and audiological examinations 
to determine the nature and likely 
etiology of his claimed hearing loss and 
tinnitus.  All indicated testing should 
be accomplished, and the claims folder 
should be reviewed by the examiner prior 
to the examination.  The examiner should 
elicit from the veteran and record a full 
medical history and should report 
detailed medical findings.  Based on 
his/her review of the case, it is 
requested that the examiner express an 
opinion as to the likelihood that any 
current hearing disability and disability 
manifested by tinnitus is due to the 
exposure to acoustic trauma, as claimed 
by the veteran, or other disease or 
injury in service.  The examination 
report should reflect review of pertinent 
material in the claims folder, including 
the medical records noted above, and 
include the factors upon which the 
opinion is based.

3.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and likely etiology of his claimed 
headaches and dizziness.  All indicated 
testing should be accomplished, and the 
claims folder should be reviewed by the 
examiner prior to the examination.  The 
examiner should elicit from the veteran 
and record a full medical history and 
should report detailed medical findings.  
Based on his/her review of the case, it 
is requested that the examiner express an 
opinion as to the likelihood that any 
current headache disability, other than 
headache symptomatology relating to 
service-connected sinusitis and rhinitis, 
and disability manifested by dizziness 
are due to disease or injury incurred in 
or aggravated by service.  The 
examination report should reflect review 
of pertinent material in the claims 
folder, including the medical records 
noted above, and include the factors upon 
which the opinion is based. 

4.  The veteran should be scheduled for a 
VA respiratory examination to determine 
the current extent of his service-
connected sinusitis and rhinitis.  Before 
evaluating the veteran, the examiner 
should be provided with the claims folder 
for review in connection with his or her 
evaluation.  All indicated tests should 
be accomplished.  The examiner's report 
should provide all current complaints, 
clinical findings and diagnoses referable 
to the service-connected sinusitis and 
rhinitis in terms of both the old and new 
rating criteria.  The examiner should 
also note whether the veteran's service-
connected sinus and rhinitis disabilities 
are separate and distinct disabilities.  
In addition, the examiner should offer an 
opinion as to whether the veteran is 
precluded from securing or following 
substantially gainful employment due to 
his service-connected disabilities. 

5. The RO should schedule the veteran for 
a VA examination to determine the nature 
and likely etiology of his claimed 
hypertension and heart disorder, claimed 
as secondary to service-connected 
nicotine addiction.  All indicated 
testing should be accomplished, and the 
claims folder should be reviewed by the 
examiner prior to the examination.  The 
examiner should elicit from the veteran 
and record a full medical history and 
should report detailed medical findings.  
Based on his/her review of the case, it 
is requested that the examiner express an 
opinion as to the likelihood that any 
current hypertension or heart disorder is 
due to service-connected nicotine 
addiction or other disease or injury 
incurred in or aggravated by service.  
The examination report should reflect 
review of pertinent material in the 
claims folder, including the medical 
records noted above, and include the 
factors upon which the opinion is based.

6.  The veteran should be afforded a VA 
psychiatric examination in order to 
determine the current severity of his 
service-connected nicotine addiction.  
All indicated testing in this regard 
should be accomplished.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  Based on his or her review 
of the case, it is requested that the 
examiner identify specific manifestations 
of service-connected nicotine addiction 
in accordance with applicable rating 
criteria.  The examiner should also 
provide a full multiaxial evaluation, 
including a score on the GAF scale on 
Axis V with an explanation on the score's 
meaning.  In addition, the examiner 
should offer an opinion as to degree of 
social and industrial inadaptability 
caused by the service-connected nicotine 
addiction alone.

7.  Upon completion of the development 
requested hereinabove, the veteran's 
claims should be reviewed once again.  
This should include consideration of both 
the old and new rating criteria in regard 
to the service-connected sinusitis and 
rhinitis.  If the action taken remains 
adverse to the veteran, he and his 
accredited representative should be 
furnished with a supplemental statement 
of the case and should be given an 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration, if 
otherwise in order.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The veteran need take 
no action until he is informed.  

The purposes of this remand are to further develop the record 
and to afford the veteran due process of law.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 

